Citation Nr: 1622912	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-48 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right hand carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) in November 2009. 

In April 2014 and December 2014, the Board remanded this case to the RO via the Agency of Original Jurisdiction (AOJ) for further development.  The Board once again remanded this matter in June 2015 for further development, to include obtaining opinions as to the etiology of the Veteran's current carpal tunnel syndrome and its relationship, if any, to his period of service and/or a service-connected disability.  The requested opinions have been obtained and comply with the directives of the June 2015 Board remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Any current right carpal tunnel syndrome/right trigger finger syndrome is neither of service origin nor is it etiologically related to the Veteran's service-connected right forearm scar.  




CONCLUSION OF LAW

The criteria for service connection for right carpal tunnel syndrome/right trigger finger syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a June 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The June 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

In conjunction with the Veteran's claim, VA examination opinions were obtained in June 2014 and March 2015 as to the etiology of his right carpal tunnel syndrome, to include whether it was related to his period of service or the service-connected right forearm scar residual.  The opinions obtained are sufficient and provide detailed rationale in order to properly address the Veteran's claim.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) .

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and also appearing at a RO hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

CTS is not a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512   (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2014). 

The Veteran's service treatment records show that at the time of a January 1961 pre-induction examination, normal findings were reported for the upper extremities.  In the notes section of the report, the Veteran was reported to have minor complaints of no clinical significance.  

In its April 2014 remand, the Board noted the findings at the time of the August 1961 examination and requested that the Veteran be afforded a VA examination to determine the nature and etiology of any right hand carpal tunnel syndrome and right trigger finger syndrome, with the examiner providing an opinion as to whether any right hand carpal tunnel syndrome or right trigger finger clearly and unmistakably preexisted the Veteran's January 1962 enlistment into service.  If the answer to this was yes, then the examiner was to provide an opinion regarding whether any preexisting right hand carpal tunnel syndrome or right trigger finger was clearly and unmistakably not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disease).  The examiner was to consider the Veteran's lay testimony, including testimony regarding experiencing pain while repeatedly climbing communications poles in service, and the physician note regarding the Veteran's hands during his August 1961 Preinduction Examination and Report of Medical History.  

In a September 2015 VA examination report, the VA examiner specifically indicated that it was not medically undebatable that the Veteran's right carpal tunnel syndrome existed prior to service.  He observed that the separation examination and service treatment records were silent toward right hand symptoms or any complaint related to it and that a November 1968 VA examination was silent for any complaint or symptom related to carpal tunnel syndrome.  

Given the foregoing, it cannot be stated that there was clear and unmistakable evidence of record to rebut the presumption of soundness at the time of the Veteran's entrance into service, especially in light of the normal findings for the upper extremities on the August 1961 pre-enlistment examination.  Having found that the presumption of sound condition at entry into service is not adequately rebutted, the Veteran's claim essentially converts to one of service connection on the merits, with the proviso that for the purpose of adjudication of this appeal his carpal tunnel syndrome will not be considered to have pre-existed service.

The Veteran maintains that his current carpal tunnel syndrome either had its onset in service, to include falling from a pole, or is caused or aggravated by his service-connected right forearm scar resulting from a splinter removal in service.  

A review of the Veteran's service treatment records reveals that he was seen with complaints of having sustained a splinter to his right arm and having fallen from a pole in service.  Service treatment records do not contain any complaints or findings relating to the Veteran's right wrist or findings related to carpal tunnel syndrome.  At the time of the Veteran's November 1963 service separation examination, normal findings were reported for the upper extremities and neurological system, with no notations or findings of problems relating to the right wrist or carpal tunnel syndrome being reported.  On his November 1963 service separation report of medical history, the Veteran checked the no boxes when asked if he had or had ever had arthritis or rheumatism; bone, joint, or other deformity; or neuritis.  

At the time of a November 1968 VA examination, there were no complaints or findings of right wrist problems or carpal tunnel syndrome.  Normal neurological findings were noted at that time.  

The first objective findings of right wrist problems/carpal tunnel syndrome following service were not until 2001, with EMG testing performed in 2002 revealing findings consistent with carpal tunnel syndrome.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current carpal tunnel syndrome/trigger finger syndrome had its onset in service.  There were no complaints, reports, or findings of carpal tunnel syndrome/trigger finger syndrome in service.  Moreover, normal neurological findings and normal findings for the upper extremities were reported at the time of the Veteran's November 1963 service separation examination.  Furthermore, the Veteran's post-service treatment records demonstrate that his carpal tunnel syndrome problems appear to have begun in the early 2000's, more than three decades following his separation from service; therefore, the evidence does not reflect in-service right carpal tunnel-trigger finger syndrome.

As to the Veteran's reports that he has had carpal tunnel problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had carpal tunnel/trigger finger/wrist problems at the time of his separation from service, with normal findings being reported on the November 1963 service separation examination as it relates to upper extremity and neurological examinations.  The Veteran also did not report having carpal tunnel/wrist/trigger finger problems on his service separation report of medical history.  Moreover, on his initial application for compensation, received in 1968, the Veteran did not report having wrist/carpal tunnel/trigger finger problems.  This suggests to the Board that there was no pertinent carpal tunnel/wrist/trigger finger symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for carpal tunnel/trigger finger problems at the time of the 1968 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from carpal tunnel/right wrist, trigger finger symptoms since service, or the lack of carpal tunnel/wrist/trigger finger symptomatology at the time he filed the claim, or both.  Moreover, normal neurological findings were reported at the time of a November 1968 VA examination.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed carpal tunnel/wrist/trigger finger disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of carpal tunnel/trigger finger symptoms since service are not credible.

As to the Veteran's belief that his current carpal tunnel syndrome is related to his period of service or his service-connected right forearm scar, the question of causation of a complex medical condition such as the claimed carpal tunnel syndrome/trigger finger syndrome extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). It has not been shown that she has the requisite training or expertise to diagnose the cause of his current carpal tunnel syndrome, to include any relationship to his service-connected right forearm scar residuals.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current carpal tunnel syndrome to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  In contrast, the September 2015 VA examiner, following a comprehensive review of the record, opined that the Veteran's right carpal tunnel syndrome was less likely than not caused by or a result of an incident in service (fall from pole or splinter in right forearm) or to have begun in active service.  The examiner noted that the separation examination and service treatment records were silent toward right hand symptoms or any complaint related to it.  The examiner also observed that a November 1968 VA examination was also silent for any complaints or symptoms related to carpal tunnel syndrome.  The examiner indicated that it was worthy to note that the Veteran was diagnosed as having right carpal tunnel syndrome in November 2002 on EMG testing and that service treatment records were silent for several years after service (more than 10 years) pointing out that the claimed condition occurred after service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current right carpal tunnel syndrome is proximately due to or aggravated by his service-connected right forearm scar residuals.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between the claimed right carpal tunnel syndrome and his service-connected right forearm scar residuals and has not done so.  In contrast, the March 2015 VA examiner opined that it was it was less likely than not that the right carpal tunnel syndrome was caused by or resulted from his service-connected right forearm scar.  The examiner noted that carpal tunnel syndrome occurred as a result of compression of the median nerve, the nerve that passes through the wrist.  The examiner indicated that the compression in carpal tunnel syndrome results from swelling inside the wrist (compression at the wrist).  The examiner stated that the service-connected right forearm scar was not near the wrist.  

The examiner also opined that the right carpal tunnel syndrome was less likely than not aggravated beyond its natural progression by his service-connected right forearm scar, again noting that the right forearm scar was not near the wrist area and that carpal tunnel syndrome was due to compression of the wrist area.  The examiner stated that it was important to mention that the Veteran was right-handed and that he used to work at U.S. Customs for more than 15 years after being released from active service.  He indicated that it was very well known in medical literature that carpal tunnel syndrome was a recognized cause of work-related injury.  The VA examiner provided rationale to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be probative and finds that the weight of the lay and medical evidence does not demonstrate that his current carpal tunnel syndrome is proximately due to or aggravated by a service-connected disability.  

In sum, the preponderance of the evidence weighs against a finding that any current right carpal tunnel syndrome is related to the Veteran's period of service or was caused or aggravated by a service-connected disability.  



ORDER

Service connection for right carpal tunnel-right trigger finger syndrome is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


